Order, Family Court, New York County (Mary Bednar, J.), entered on or about April 15, 1996, which denied respondent’s motion to vacate her default at the fact-finding and dispositional hearings, resulting in an order entered April 11, 1996, terminating her parental rights to the subject children upon a finding of permanent neglect, unanimously affirmed, without costs.
The court properly exercised its discretion in denying respondent’s motion to vacate her default since her moving papers failed to demonstrate a reasonable excuse for her absence or a meritorious defense (see, Matter of "Male” Jones, 128 AD2d 403). Her claim of illness was properly rejected since •her submissions failed to establish that she was ill on the day of the proceedings, particularly in light of her previous failure to appear. No meritorious defense was established, since despite petitioners’ concerted efforts, respondent failed to complete either a parenting skills class or a drug rehabilita*306tion program, and the evidence adduced demonstrated that the children’s best interests were served by the termination of respondent’s parental rights (Matter of Male J., 214 AD2d 417). Concur—Rosenberger, J. P., Ellerin, Rubin, Williams and Andrias, JJ.